EXHIBIT 99.1 GOLD STANDARD VENTURES REPORTS VOTING RESULTS FROM 2 June 27, 2013 – Vancouver, B.C. –Gold Standard Ventures Corp. (TSXV: GSV; NYSE MKT:GSV) (“Gold Standard” or the “Company”) www.goldstandardv.com announced that the nominees listed in the management information circular for the 2013 Annual General Meeting of Shareholders held on June 26, 2013 were re-elected as directors of Gold Standard. Detailed results of the vote for the election of directors held at the Annual General are set out below. Director Votes For % For Votes Withheld % Withheld Jonathan T. Awde 98.86% 1.14% David Morrell Cole 85.61% 14.39% David C. Mathewson 99.32% 0.68% Robert J. McLeod 80.78% 19.22% Richard S. Silas 98.83% 1.17% Jamie D. Strauss 98.84% 1.16% William E. Threlkeld 85.30% 14.7% Shareholders also approved: · the re-appointment of Davidson & Company LLP as auditors of the Company for the ensuing year at the remuneration to be fixed by the directors; · the ratification of the Company’s rolling stock option plan · the Advance Notice Policy for nominating directors as set forth in the Company's information circular dated May 17, 2013 The Company's report of voting results will be available on SEDAR (www.sedar.com). ABOUT GOLD STANDARD VENTURES – Gold Standard Ventures is focused on the acquisition and exploration of gold projects in North Central Nevada. Gold Standard currently holds a portfolio of projects totaling approximately 40,000 acres of prospective ground within North Central Nevada and the Walker Lane of which 18,130 acres comprise the flagship Railroad Gold Project on the productive Carlin Gold Trend. Neither the TSXV nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) nor the NYSE MKT accepts responsibility for the adequacy or accuracy of this news release. On behalf of the Board of Directors of Gold Standard, “Jonathan Awde” Jonathan Awde, President and Director FOR FURTHER INFORMATION PLEASE CONTACT: Jonathan Awde President Tel: 604-669-5702 Email: info@goldstandardv.com Website: www.goldstandardv.com
